413 So. 2d 96 (1982)
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Petitioner,
v.
Stephen P. MILLER, Respondent.
No. AJ-272.
District Court of Appeal of Florida, First District.
April 8, 1982.
Roy L. Glass of DeSerio & Glass, St. Petersburg, for petitioner.
Ronald H. Schnell of Carr & Schnell, St. Petersburg, for respondent.
PER CURIAM.
In this petition for writ of certiorari, petitioner alleges that the trial court erred by: (1) denying petitioner's motion for summary judgment on the basis of sovereign immunity; and (2) ordering the petitioner to produce certain specified information respecting the assaultive tendencies of one who was under petitioner's care.
This court has entertained petitions for writs of certiorari to review interlocutory orders determining issues of sovereign immunity. However, in the instant case, it appears that there may be factual matters which remain to be developed at trial bearing on the issue of sovereign immunity.[1] We, therefore, decline to issue the writ, without prejudice to petitioner's right to raise the issue of sovereign immunity on appeal from final judgment.
As to the second point raised, the petition for writ of certiorari is denied, there being no departure from the essential requirements of law.
ROBERT P. SMITH, Jr., C.J., and McCORD and BOOTH, JJ., concur.
NOTES
[1]  Bellavance v. State, 390 So. 2d 422 (Fla. 1st DCA 1980), petition for review denied, 399 So. 2d 1145 (Fla. 1981).